Judgment unanimously affirmed. Memorandum: Appellant, following a jury trial, was convicted on two counts of murder and one count of manslaughter in the first degree. In affirming these convictions, we conclude that appellant’s brief detention at police headquarters for questioning prior to his arrest was based upon reasonable suspicion and thah this interrogation, which was conducted under carefully controlled conditions, did not violate any of appellant’s constitutional rights (Morales v. New York, 396 U. S. 102; People v. Morales, 22 N Y 2d 55). (Appeal from judgment of Monroe County Court convicting defendant of manslaughter first degree and murder.) Present—Goldman, P. J., Del Vecchio, Marsh, Cardamone and Henry, JJ.